           Case 1:20-cv-06516-VM Document 91-2 Filed 10/23/20 Page 1 of 1




FOR IMMEDIATE RELEASE                                                    Contact: David Partenheimer
Oct. 23, 2020                                                         david.a.partenheimer@usps.gov
                                                                                      usps.com/news




        The U.S. Postal Service Issues New Service Performance
                  Report for the Week of October 10th
WASHINGTON, DC — The U.S. Postal Service provided new service performance data this
week to the House Committee on Oversight and Reform and the Senate Homeland Security
and Governmental Affairs Committee for the week of Oct. 10 through Oct. 16, 2020.

For the week of Oct. 10, the Postal Service reported 85.58 percent of First-Class Mail was
delivered on time and 97.81 percent was delivered within two days of the service standard. For
Marketing Mail, 86.00 percent was delivered on time and 97.25 percent was delivered within
two days of the service standard.

Total mail volume surpassed 3.1 billion mailpieces for the week of Oct. 10, representing an
increase of 23 percent, or more than half a billion additional mailpieces, compared to the
average volume in September 2020. The most significant impact on mail volume has been a
strong Fall 2020 mailing season, including an increase in political campaign mail.

The Postal Service remains steadfast in its commitment to, and focus on, delivering the nation’s
Election Mail and fulfilling its commitment to the American people. It will continue to take all
necessary steps to expeditiously process and prioritize the delivery of ballots this Election
season. Consistent with practices in past election cycles, the Postal Service has authorized and
instructed the use of extraordinary measures, such as expedited handling, extra deliveries and
special pickups, starting Oct. 26 through Nov. 24, 2020, to accelerate the delivery of ballots.

Key performance indicators for the week of Oct. 10 include:

    x    First-Class Mail: 85.58 percent of First-Class Mail was delivered on time, a 0.57
         percent decrease from the week of Oct. 3
    x    Marketing Mail: 86.00 percent of Marketing Mail was delivered on time, a 3.17 percent
         decrease from the week of Oct. 3
    x    Periodicals: 77.43 percent of Periodicals were delivered on time, a 1.11 percent
         decrease from the week of Oct. 3

Service performance is defined by the Postal Service from acceptance of a mailpiece into our
system through delivery, measured against published service standards. Mail volume is defined
by the number of mailpieces entered into the U.S. Postal Service network.

The U.S. Postal Service’s general recommendation is that, as a common-sense measure,
voters should mail their completed ballot before Election Day, and at least one week prior to
their state’s deadline. Some states may recommend allowing even more time for mailing
completed ballots

                                                  ###

Please Note: For U.S. Postal Service media resources, including broadcast-quality video and audio and
photo stills, visit the USPS Newsroom. Follow us on Twitter, Instagram, Pinterest, and LinkedIn. Subscribe
to the USPS YouTube channel, like us on Facebook and enjoy our Postal Posts blog. For more
information about the Postal Service, visit usps.com and facts.usps.com
